Dear Judge Marchand:
This office is in receipt of your opinion request in which you ask if it is permissible for a justice of the peace to run for a parish office while maintaining the position as justice of the peace.
R.S. 42:39 states, in pertinent part:
      § 39. Judges; ineligibility to become candidate for other elective office; conditions and exceptions
      A. After July 31, 1968, no person serving in or elected or appointed to the office of judge of any court, justices of the peace excepted, shall be eligible to hold or become a candidate for any national, state or local elective office of any kind whatsoever, including any national, state or local office in any political party organization, other than a candidate for the office of judge for the same or any other court.
Given that the above statute clearly states "justices of the peace excepted", it is our opinion that a justice of the peace is not legally prohibited from running for a parish office while maintaining the position as justice of the peace.
Please note that as the justice of the peace, you are also governed by the Code of Judicial Ethics. For opinions regarding this issue under that Code, *Page 2 
please contact the Judiciary Commission of Louisiana, 601 St. Charles Avenue, New Orleans, LA 70130. Also note that if you are elected to a parish office, you could not hold two (2) elected positions concurrently and would likely have to resign from one or the other of the elected positions.
We hope the foregoing sufficiently addresses your concern. If our office may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW:bb